Title: From George Washington to Samuel Huntington, 6 September 1780
From: Washington, George
To: Huntington, Samuel


                        
                            Sir,
                            Head Qrs near Hackinsack Bridge Septr 6th 1780
                        
                        I had the honor to receive your Excellency’s Letters of the 24th & 28th Ulto, on the 1st & 2d
                            Instt with the resolutions to which they refer. The latter have been announced to the Army in Orders—and I hope that they
                            will quiet many of the complaints which have existed. I cannot forbear expressing my wishes for the sake of harmony, which
                            our affairs essentially require, that the business of depreciation so far as it is not to be provided for by the different
                            States, could be a matter of speedy and general arrangement so as to shew at one view All the
                            Parties who are to have their pay made good. For I would beg leave to observe that the mentioning of one part or class of
                            the Army & postponing another, tho’ they should eventually be placed on the same footing, is the source of
                            uneasiness and of apprehensions—that injurious discriminations may obtain; and it is said that All officers and persons of every description who have constantly served for a fixed—and
                            standing pay—which has not been encreased from time to time with the depreciation—stand upon the same principle and are
                            entitled to the same consideration.
                        I am sorry to inform Congress that our distresses for Meat still continue. The Army in genl have been
                            entirely destitute for two or three days—and at most have not drawn more than one days supply in four or five. Such injury
                            to the discipline of the Army—& such distresses as to the Inhabitants, result from these frequent wants, that my
                            feelings are hurt beyond description at the cries of the one and a view of the other.
                        Your Excellencys very interesting letter of the 31st by Mr Izard came to my hand yesterday—The event which
                            its Inclosures announce, is an unfortunate one indeed—It had arrived at Camp from Philadelphia before your dispatches were
                            received. I have the honr to be with the highest respt & Esteem Yr Excellency’s Most Obedt Servt
                        
                            Go: Washington
                        
                    